DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
JUMBO CASE - The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a facing member, a heat source, a controller, a non-passage area temperature measurer in claim 1; a belt edge detector in claim 4; passage area temperature measurer in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0158553 to Ueno in view of US 5,305,066 to Koh et al..

Ueno teaches:
(claim 1 & 9)	An image forming apparatus comprising the fixing device , the fixing device (300) comprising: 
a rotatable endless fixing belt (304); 
a facing member (303) disposed on an inner side of the fixing belt; 
a pressure roller (305) that presses against the fixing belt toward the facing member from outside to form, between the fixing belt and the pressure roller, a fixing nip area for conveying a sheet formed with a toner image thereon; 
a heat source (301) that heats the fixing belt; 
a pressure roller swinger (400) that swings one end side of the pressure roller in a direction intersecting with a longitudinal direction of the fixing nip area; and 
a controller (19) that performs meandering correction control for correcting a movement direction of the fixing belt by causing the pressure roller swinger to swing the pressure roller,
wherein the controller has such a movement mode as to cause the pressure roller swinger to forcibly move the fixing belt in a direction away from a sheet non-passage area which corresponds to an area where the sheet is not conveyed in the fixing nip area and is on one end side in a width direction of the fixing belt;
(claim 4)	further comprising a belt edge detector (306) that detects an edge on the other end side in the width direction of the fixing belt, wherein the controller controls the pressure roller swinger on the basis of a detection result of the belt edge detector [0055].

Ueno does not definitively disclose a non-passage area temperature measurer, as claimed.
Koh et al. disclose an fixing device employing and endless belt; thermistors 28 and 29 may be mounted a front side plate 19 and a rear side plate 18 of the fixing device; a lateral shift control range may be switched between the front side lateral shift control range and the rear side lateral shift control range, depending on the temperature difference between the front and rear sides.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ueno and Koh et al. such that the fixing device of claim 1 further comprises 
a non-passage area temperature measurer that measures a temperature of a sheet non-passage area which corresponds to an area where the sheet is not conveyed in the fixing nip area and is on one end side in a width direction of the fixing belt; 
wherein the controller has such a movement mode as to cause the pressure roller swinger to forcibly move the fixing belt in a direction away from the non-passage area temperature measurer while rotating the fixing belt;
for at leas the purpose of taking into account and correcting belt deviation caused by temperature unevenness in the longitudinal direction of the fixing nip area.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0158553 to Ueno in view of US 5,305,066 to Koh et al., as applied to claim 1 above, and further in view of US 2006/0204265 to Yoshikawa.
Regarding claim 6, Ueno in view of Koh et al. render obvious the fixing device according to claim 1, wherein the controller causes the heat source to generate heat during execution of the movement mode.  However, the combination does not suggest the controller determining that sheet winding of a sheet onto the fixing belt has occurred.
Yoshikawa discloses belt type fixing device for use in an image forming apparatus comprising  non-contact type temperature sensor 26 positioned in a sheet passing range corresponding to the width of a minimum sheet size and assigned to the heat roller while a contact type temperature sensor 27 is positioned outside of the sheet passing range.  A controller 29 determines that a jamming sheet is present during reloading ( the generation of heat by the heat source disposed in the heat roller after the removal of a jamming sheet, i.e., a jam recovery); when temperature sensed by the contact type temperature sensor 27 reaches a preselected temperature during reloading, temperature sensed by the non-contact type temperature sensor 26, which faces the center of the belt 23, is B lower than normal temperature. 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to further modify the fixing device of claim 1 in view of the teachings of Yoshikawa, such that
in a case where the temperature of the sheet non-passage area measured by the non-passage area temperature measurer does not rise by a predetermined value or more for a predetermined time, the controller determines that sheet winding of a sheet onto the fixing belt has occurred,
for at least the purpose of detecting a winding sheet with a simple configuration, thus preventing failure of the device.

Allowable Subject Matter
Claims 2, 3, 5,  7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/              Primary Examiner, Art Unit 2852